UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2013 Date of Reporting Period: 03/31/2013 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2013 Yield to A mortized Principal Maturity Maturity Cost Amount Date (Note 1(b)) (Note 1(a)) COMMERCIAL PAPER 74.71% $ 312,000 JPMorgan Chase & Co. 04/01/2013 0.18 % $ 1,525,000 Rockwell Automation, Inc. 04/01/2013 0.17 % 1,525,000 1,022,apital, LLC 04/02/2013 0.17 % 1,021,995 136,apital, LLC 04/02/2013 0.17 % 135,999 488,000 JPMorgan Chase & Co. 04/02/2013 0.22 % 487,997 1,000,000 JPMorgan Chase & Co. 04/03/2013 0.25 % 999,986 1,450,000 Commonwealth Bank of Australia 04/04/2013 0.20 % 1,449,976 273,000 Parker-Hannifin Corporation 04/05/2013 0.13 % 272,996 632,000 ConocoPhillips Qatar Funding Ltd. 04/08/2013 0.17 % 631,979 1,032,000 Southern Company (The) 04/08/2013 0.20 % 1,031,960 550,000 United Health Group Incorporated 04/08/2013 0.27 % 549,971 1,500,000 United Health Group Incorporated 04/08/2013 0.23 % 1,499,933 1,575,000 John Deere Bank S.A. 04/09/2013 0.15 % 1,574,947 1,000,000 Prudential Funding, LLC 04/09/2013 0.15 % 999,967 500,000 Southern Company Funding Corporation 04/09/2013 0.22 % 499,976 700,000 General Electric Capital Corporation 04/10/2013 0.21 % 699,963 1,000,000 Southern Company (The) 04/10/2013 0.20 % 999,950 1,500,000 Brown-Forman Corporation 04/12/2013 0.23 % 1,499,895 1,000,000 Brown-Forman Corporation 04/12/2013 0.23 % 999,930 500,000 John Deere Bank S.A. 04/15/2013 0.14 % 499,973 1,250,000 Nestle Finance International Ltd. 04/15/2013 0.25 % 1,249,878 200,000 Nestle Finance International Ltd. 04/15/2013 0.20 % 199,984 300,000 Nestle Finance International Ltd. 04/15/2013 0.18 % 299,979 350,000 Reckitt Benckiser Treasury Services plc 04/15/2013 0.28 % 349,962 450,000 Reckitt Benckiser Treasury Services plc 04/15/2013 0.28 % 449,951 785,apital, LLC 04/16/2013 0.14 % 784,954 550,000 ConocoPhillips Qatar Funding Ltd. 04/18/2013 0.17 % 549,956 1,350,000 Prudential plc 04/18/2013 0.23 % 1,349,853 250,000 Prudential plc 04/18/2013 0.23 % 249,973 1,216,000 Reckitt Benckiser Treasury Services plc 04/18/2013 0.41 % 1,215,770 600,000 John Deere Financial Limited 04/19/2013 0.15 % 599,955 550,000 ConocoPhillips Qatar Funding Ltd. 04/22/2013 0.15 % 549,952 200,000 JPMorgan Chase & Co. 04/22/2013 0.18 % 199,979 250,000 Brown-Forman Corporation 04/24/2013 0.21 % 249,966 952,000 UnitedHealth Group Incorporated 04/25/2013 0.28 % 951,822 1,290,000 General Electric Capital Corporation 04/30/2013 0.20 % 1,289,792 350,000 Prudential plc 05/02/2013 0.20 % 349,940 675,000 Toyota Motor Credit Corporation 05/02/2013 0.20 % 674,884 451,000 Swedbank 05/03/2013 0.16 % 450,936 2,000,000 Swedbank 05/03/2013 0.17 % 1,999,698 250,000 Reckitt Benckiser Treasury Services plc 05/07/2013 0.27 % 249,933 343,000 John Deere Financial Limited 05/08/2013 0.15 % 342,947 1,000,000 Toyota Motor Credit Corporation 05/21/2013 0.15 % 999,792 400,000 Southern Company (The) 05/23/2013 0.22 % 399,873 1,450,000 American Honda Finance Corporation 05/28/2013 0.16 % 1,449,633 1,050,000 Bank of Nova Scotia New York Agency (The) 06/03/2013 0.19 % 1,049,651 1,000,000 Australia and New Zealand Banking Group Ltd. 06/04/2013 0.18 % 999,680 1,074,000 Nordea North America Inc. 06/04/2013 0.19 % 1,073,637 500,000 Prudential plc 06/04/2013 0.22 % 499,804 350,000 Prudential plc 06/04/2013 0.22 % 349,863 1,450,000 Commonwealth Bank of Australia 06/05/2013 0.19 % 1,449,516 470,000 Coca-Cola Company (The) 06/17/2013 0.16 % 469,839 406,000 American Honda Finance Corporation 06/19/2013 0.16 % 405,857 1,000,000 Bank of Nova Scotia New York Agency (The) 06/19/2013 0.20 % 999,561 750,000 Bank of Nova Scotia New York Agency (The) 06/19/2013 0.20 % 749,671 650,000 Honeywell International, Inc. 06/26/2013 0.17 % 649,736 500,000 Reckitt Benckiser Treasury Services plc 07/02/2013 0.51 % 499,361 500,000 Nestle Capital Corporation 07/10/2013 0.34 % 499,542 944,000 American Honda Finance Corporation 07/12/2013 0.15 % 943,599 1,000,000 General Electric Capital Corporation 07/26/2013 0.18 % 999,420 - TOTAL COMMERCIAL PAPER 46,792,492 U.S. GOVERNMENT AND AGENCY Page 1 OBLIGATIONS 25.26% 3,000,000 Federal Farm Credit Banks Floating Rate Note 04/16/2013 0.18 % 3,000,000 100,000 Federal Home Loan Banks Floating Rate Note 04/30/2013 0.29 % 100,013 2,085,000 Federal Home Loan Banks Floating Rate Note 07/22/2013 0.24 % 2,084,949 2,100,000 Federal Farm Credit Banks Floating Rate Note 07/29/2013 0.16 % 2,100,478 500,000 Federal Farm Credit Banks Floating Rate Note 09/23/2013 0.17 % 500,218 4,000 Freddie Mac 4.875% 11/15/2013 0.33 % 4,113 1,000,000 U.S. Treasury Note 06/30/2013 0.16 % 1,000,526 3,500,000 U.S. Treasury Note 07/15/2013 0.15 % 3,508,615 1,500,000 U.S. Treasury Note 07/31/2013 0.19 % 1,515,932 1,000,000 U.S. Treasury Note 08/15/2013 0.12 % 1,002,351 1,000,000 U.S. Treasury Bill 05/23/2013 0.13 % 999,863 - TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS 15,817,058 TOTAL SECURITY HOLDINGS - 99.97% 62,609,550 OTHER ASSETS, NET OF LIABILITIES - 0.03% 21,786 TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $62,631,336 % OF NET ASSETS As of March 31, 2013, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - None $ - Level 2 - Commercial Paper 46,792,492 U.S. Government and Agency Obligations 15,817,058 Level 3 - None - Total $62,609,550 - Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/06/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/06/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/06/2013
